DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, Claim(s) 1-5 and 11 in the reply filed on 04/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claim(s) 6-10, 12 and 13 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/apparatus, there being no allowable generic or linking claim.

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/25/2020, 09/16/2020, 04/27/2021, 07/23/2021, 09/07/2021, 12/22/2021, and 04/25/2022 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The abstract of the disclosure is objected to because of the language and/or format. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160355026 to Mathis et al. (hereinafter “Mathis”).
With respect to claim 1, Mathis discloses a coater for coating a coating object by spraying a paint from a nozzle in an ink-jet fashion (FIG.s 1-20 [0012]), the coater comprising: a nozzle head unit having a nozzle head formed with a plurality of nozzles at a nozzle spray surface and a nozzle driving mechanism causing the paint to be sprayed from the nozzles (200, 300, FIG.s 1-20 [0012], [0026]); a robot arm having a plurality of arms capable of relatively rotating via shafts and an arm driving mechanism for moving the arms (200, 202, 210, 212 FIG.s 1-20), and configured to move the nozzle head unit in a state of holding the nozzle head unit through driving of the arm driving mechanism (200, 202, 210, 212 FIG.s 1-20); and a coating control unit configured to control driving of the nozzle driving mechanism and driving of the arm driving mechanism to execute coating on the coating object (200, 202, 210, 212 FIG.s 1-20 [0034]-[0072]); wherein the coating control unit controls the execution of the coating on the coating object by repeating scanning of the nozzle head unit for a plurality of times in a state of being divided into segmented coating surfaces formed by each scanning of the nozzle head unit; and wherein the coating control unit performs the coating by forming a normal coating region and an overlapping coating region in the segmented coating surfaces, wherein the coating is performed in the normal coating region so as to have a target coating film thickness, and the coating is performed in the overlapping coating region in a state where a spray amount of the paint is reduced compared to the normal coating region (200, 202, 210, 212, 406, 408, 414, 418 FIG.s 1-20 [0034]-[0072]); and wherein the coating control unit performs a overlapping coating control by mixing the overlapping coating region in the segmented coating surface to be coated in a next scan with the overlapping coating region in the segmented coating surface coated in a previous scan and taking the coating film thickness of the mixed overlapping coating region as the target coating film thickness to perform coating (200, 202, 210, 212, 406, 408, 414, 418 FIG.s 1-20 [0034]-[0072]).
With respect to claim 2, Mathis discloses wherein in the overlapping coating control, the driving of the nozzle driving mechanism and the driving of the arm driving mechanism are controlled to perform coating such that the overlapping coating region of the segmented coating surface to be coated in the next scan overlaps the overlapping coating region of the segmented coating surface coated in the previous scan in a thickness direction, thereby becoming the target coating film thickness (200, 202, 210, 212, 406, 408, 414, 418 FIG.s 1-20 [0034]-[0072]).
With respect to claim 3, Mathis discloses wherein in the overlapping coating control, the driving of the nozzle driving mechanism is controlled, such that the paint is sprayed from the nozzles in a state where the paint sprayed from the nozzle in the overlapping coating region has a smaller droplet size than the paint sprayed in the normal coating region (200, 202, 210, 212, 332, 334, 406, 408, 414, 416, 418 FIG.s 1-20 [0034]-[0072]).
With respect to claim 4, Mathis discloses wherein in the overlapping coating control, the driving of the nozzle driving mechanism is controlled, such that the number of the droplets of the paint sprayed per unit area of the coating object in the overlapping coating region is less than that in the normal coating region (200, 202, 210, 212, 332, 334, 406, 408, 414, 416, 418 FIG.s 1-20 [0034]-[0072]).
With respect to claim 5, Mathis discloses wherein in the overlapping coating control, the coating is controlled by arranging a plurality of subdivided coating regions in the overlapping coating region and by placing the subdivided coating regions in the overlapping coating region formed in the previous scan adjacent to the subdivided coating regions in the overlapping coating region formed in the next scan (200, 202, 210, 212, 332, 334, 406, 408, 414, 416, 418 FIG.s 1-20 [0034]-[0072]).
With respect to claim 11, Mathis discloses wherein in the overlapping coating control, the driving of the nozzle driving mechanism is controlled, such that the number of the droplets of the paint sprayed per unit area of the coating object in the overlapping coating region is less than that in the normal coating region (200, 202, 210, 212, 332, 334, 406, 408, 414, 416, 418 FIG.s 1-20 [0034]-[0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853